IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
v.

Criminal No. l 9-CR~10075-MLW

RUDOLPH “RUDY” MEREDITH,

\./\./\'/\./\/\./\_/

Defendant Filed Under Seal

JOINT RESPONSE TO THE COURT’S MARCH 21 2019 ORDER

 

The parties respectfully submit the following response to the Court’s Memorandum and
Order dated Mal'ch 21, 2019 (Docket No. 23).

Counsel for the Government and the Defendant have conferred regarding the Court’S
Memorandum and Order, and neither party objects to the unsealing of the Cooperation Agreement

(Docket No. 13-1).

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

By: /s/Justin D. O'Connell

JUSTIN D. O’CONNELL
Assistant U.S. Attorney

/s/ Paul Thomas

Paul Thomas
Duffy Law, LLC

Date: March 22, 2019

